Exhibit 10.2

 

HANGER, INC.

Executive Non-Qualified Stock Option Agreement

 

THIS AGREEMENT (this “Agreement”) is made as by and between HANGER, INC., a
Delaware corporation (the “Company”), and the optionee (“Optionee”) identified
on the Company’s online electronic list of persons to whom an option has been
granted by the Company.

 

WHEREAS, the Company desires to grant to Optionee a non-qualified stock option
under the Company’s 2016 Omnibus Incentive Plan (the “Plan”) to purchase shares
of the Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for the Optionee’s service to the Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.                                      Grant of Option.  Subject to the terms
and conditions of this Agreement and the Plan, the Company hereby grants to
Optionee the right and option to purchase from the Company all or part of the
number of shares of Common Stock as set forth on the Company’s online electronic
list as being granted to the Optionee effective as of the date shown on the
Company’s online electronic list as being the date of grant to the Optionee (the
“Grant Date”).  This option is not intended to constitute an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

2.                                      Option Price and Time of Exercise.  The
per-share purchase price at which the shares subject to option hereunder may be
purchased by Optionee pursuant to his exercise of this option shall be the
closing sale price per share of the Common Stock on the New York Stock Exchange
on the date preceding the Grant Date.  The Optionee’s right to exercise this
option shall vest as to 25% of the shares of Common Stock underlying the option
at the end of each of the first four years following the Grant Date.  The right
to exercise the option shall be cumulative to the extent not theretofore
exercised.  The option shall also vest at such times and in such amounts as is
required by the terms of Optionee’s employment agreement with the Company.  The
right to exercise the option shall in all events expire, except as provided in
Paragraph 5 below, on the tenth anniversary of the Grant Date (the “Grant
Expiration Date”).

 

3.                                      Method of Exercise and Payment for
Shares.  This option shall be exercised by the methods set forth in the
instructions relating thereto as contained on the Company’s online website from
which the Optionee has received notice as to the grant of this option by the
Company to the Optionee.  No fractional shares of Common Stock shall be issued
pursuant to the grant of this option, but in lieu therefore, the cash value of
such fraction shall be paid.

 

4.                                      Non-transferability.  This option is not
transferable by Optionee except as otherwise provided in Paragraph 5 below, and
during Optionee’s lifetime is exercisable only by him.

 

5.                                      Exercise After Death or Termination of
Service to the Company. In the event

 

--------------------------------------------------------------------------------


 

of Optionee’s termination of employment from the Company, the option shall be
exercisable until the date required by the Optionee’s employment agreement with
the Company, but in no event shall the option be exercisable after the Grant
Expiration Date.

 

6.                                      Limitation of Rights.

 

(a)                                 No Right to Continue as an Employee. 
Neither the Plan nor the grant of the option shall constitute or be evidence of
any agreement or understanding, express or implied, that the Optionee has a
right to continue as an employee of the Company or any of its Affiliates for any
period of time, or at any particular rate of compensation.

 

(b)                                 No Stockholder’s Rights for Options.  The
Optionee shall have no rights as a stockholder with respect to the shares
covered by this option until the date of the issuance of a stock certificate
therefor, and no adjustment will be made for any dividends or other rights for
which the record date is prior to the date such certificate is issued.

 

(c)                                  Restrictions on Sales of Shares.  By
accepting the grant of this option, the Optionee agrees not to sell any shares
of Common Stock acquired upon exercise of this option other than as set forth in
the Plan and at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters do not prohibit a sale.

 

7.                                      Taxes.  The Optionee (and not the
Company or any Affiliate) shall be responsible for the Optionee’s federal,
state, local or foreign tax liability and any of the Optionee’s other tax
consequences that may arise as a result of the transactions contemplated by this
Agreement.  The Optionee shall rely solely on the determinations of the
Optionee’s own tax advisors or the Optionee’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters.  To the extent that the receipt, vesting or exercise of
this option, or other event, results in income to the Optionee for federal,
state or local income tax purposes, the Optionee shall deliver to the Company or
its Affiliate at the time the Company or its Affiliate is obligated to withhold
taxes in connection with such receipt, vesting, exercise or other event, as the
case may be, such amount as the Company or its Affiliate requires to meet its
withholding obligation under applicable tax laws or regulations, and if the
Optionee fails to do so, the Company shall not be obligated to deliver any
shares of Common Stock to the Optionee and shall have the right and authority to
deduct or withhold from other compensation payable to the Optionee an amount
sufficient to satisfy its withholding obligations.

 

8.                                      Incorporation by Reference.  The terms
of the Plan to the extent not stated herein are expressly incorporated herein by
reference and in the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern, control and supersede over the provisions of
this Agreement.  Capitalized terms used in this Agreement and not defined shall
have the meanings given in the Plan.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has
accepted this Agreement and its terms pursuant to Optionee’s electronic
submission of Optionee’s confirmation of this

 

--------------------------------------------------------------------------------


 

Agreement in accordance with the online instructions relating thereto as set
forth on the Company’s online website relating to options.

 

--------------------------------------------------------------------------------